           Case 1:17-cv-06743-SN Document 103 Filed 05/26/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------------X                    5/26/2020


KEANA MONROY-GILL, et al.,

                                            Plaintiffs,                    17-CV-6743 (SN)

                          -against-                                      ORDER GRANTING
                                                                      PLAINTIFFS’ MOTION FOR
FRESCO NEWS INCORPORATED, et al.,                                    FINAL APPROVAL OF CLASS
                                                                        ACTION SETTLEMENT
                                            Defendants.

-----------------------------------------------------------------X

SARAH NETBURN, United States Magistrate Judge:

         On May 15, 2020, Plaintiffs in this action, brought under the Fair Labor Standards Act

(“FLSA”), 29 U.S.C. § 201 et seq., and the New York State Labor Law (“NYLL”), Art. 19 §

650 et seq., moved for final approval of the settlement. ECF No. 102. In particular, Plaintiffs

request that the Court (1) certify the final class; (2) approve as fair and adequate the class-wide

settlement of this action, as set forth in the Settlement Agreement; and (3) approve the FLSA

settlement.

        The Court conducted a fairness hearing by telephone on May 22, 2020. For the reasons

stated on the record at that hearing, the Court GRANTS Plaintiffs’ motion for final approval of

the settlement, certifies the final class, and approves both the class-wide and FLSA settlements.

The Court also approves the named Plaintiff’s service award in the amount of $5,000 and

approves Class Counsel’s fees and costs in the total amount of $60,333.33.

        At Plaintiffs’ request, the Court also grants leave to reopen the case within the time

provided by the final settlement agreement for the limited purpose of entering a confession of

judgment in the case of Defendants’ nonpayment.
         Case 1:17-cv-06743-SN Document 103 Filed 05/26/20 Page 2 of 2




       The action is dismissed with prejudice and the Clerk of Court is respectfully directed to

terminate the motion at ECF No. 102 and close the case.

SO ORDERED.



DATED:        May 26, 2020
              New York, New York




                                                2
